NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



J.M.W.,                            )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D17-3915
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 12, 2018

Appeal from the Circuit Court for Pinellas
County; James Pierce, Judge.

Howard L. Dimmig, II, Public Defender,
and Rachel Roebuck, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Johnny T. Salgado,
Assistant Attorney General, Tampa,
for Appellee.



PER CURIAM.

             Affirmed.




LaROSE, C.J., and SILBERMAN and LUCAS, JJ., Concur.